Citation Nr: 0727559	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  04-31 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
sinusitis.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of penile surgery.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hemorrhoids.

4.  Entitlement to service connection for a low back 
disorder.

5.  Entitlement to service connection for chronic headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to January 
1972.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in February 2004 by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  Jurisdiction over this case was transferred to 
the RO in Wichita, Kansas.  This case was previously before 
the Board in April 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In August 2005 the veteran appeared at a hearing before a 
Veterans Law Judge who is no longer employed at the Board.  
In an August 2007 letter, the Board notified the veteran of 
this situation and afforded him the opportunity to request 
another hearing before a different Veterans Law Judge.  In an 
August 23, 2007 response, the veteran indicated that he 
wanted to attend a hearing at the RO before a Veterans Law 
Judge. Therefore, the veteran must be provided an opportunity 
to present testimony at a Travel Board hearing at the RO 
before the Board may proceed with appellate review.

In light of the above discussion, this case is REMANDED for 
the following action:

The AOJ should take appropriate action to 
schedule the appellant for a Travel Board 
hearing at the Wichita, Kansas, RO before 
a Veterans Law Judge.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).





